Dissenting Opinion
Sullivan, J.
I cannot agree with the determination made in the majority opinion to dismiss this appeal as moot. The majority cites Wiltrout, Indiana Practice, Vol. 3, Sec. 2129, in support of its conclusion. To be sure, Wiltrout, § 2129 (2) (f), does state that a question on appeal may become moot by a disposition of the property or interests involved. That same section, however, cites Indiana Annotated Statutes §-2-227 (Burns’ Repl. 1967), which section reads as follows:
“No action shall abate by the death or disability of a party, or by the transfer of any interest therein, if the cause of action survive or continue. In the case of death or disability of a party, the court, on motion or supplemental complaint, at any time within one [1] year, or on supplemental complaint afterwards, may allow the action to be continued by or against his representative or successor in interest. In case of any other transfer of interest, the action shall be continued in the name of the original party; or the court may allow the person to whom the transfer is made to be substituted in the action.”
Judge Wiltrout’s treatment also cites Poparad v. Indianapolis Railways, Inc. (1942), 111 Ind. App. 314, 322, 39 N. E. 2d 781. In that case the court held as follows:
“Since the submission of this cause, the appellant has sold his certificate to the Indianapolis Transit, Inc., and the appellee has filed a motion to dismiss this appeal on the ground that the question presented is moot. It is our opinion that this question is governed by § 2-227, Burns’ 1933, under the provisions of which this action may be con-
*566tinued in the name of the original party to its final conclusion. The motion to dismiss is accordingly overruled. # # * «
The mere fact that here appellees disposed of their respective interests in the real estate abutting the alley in question cannot and does not render this appeal moot. Appellees, as parties adverse to the claimed interest of the appellant, cannot unilaterally deny the right of appeal to him.
Judge Cooper’s opinion herein alludes to and quotes from appellees’ supplemental brief to the effect that appellant’s failure to seek a stay of execution or a supersedeas bond contributes to the mootness of the question. While I do not readily accept the logic contained in the law which binds us in this regard, I nevertheless feel that we are compelled to follow State ex rel. Kaplan v. Lamb (1958), 239 Ind. 25, 154 N. E. 2d 500, wherein our Supreme Court quite clearly held that self-executing judgments are not subject to stay, pending appeal, except as to payment of costs. Appellant, therefore, was powerless to prevent the self-executing enforcement of the judgment of the Greene Circuit Court. The appeal, therefore, cannot be held moot upon appellees’ reasoning in this respect.
Since the majority’s discussion concerning appellant’s purported failure to comply with the requirement of Rule 2-5 of the Rules of the Supreme Court is dictum, I do not address myself to that matter.
While I appreciate and sympathize with the well-intentioned desire of my brethren to dispose of this case as quickly, expeditiously and painlessly as possible; and while I agree that the appellant has little, if any, actual stake in the continued existence of the public alley in question, I cannot subscribe to the basis upon which that disposition is made.
Note. — Reported in 251 N. E. 2d 858.